Citation Nr: 0629125	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  02-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, prior to December 10, 2003.

2.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, from December 10, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to May 
1991, with three months and seven days prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 
previously assigned 20 percent evaluation for his service-
connected diabetes.  In a March 2004 rating decision, the RO 
increased the veteran's evaluation for the disability to 40 
percent disabling, effective December 10, 2003. 


FINDINGS OF FACT

1.  Prior to December 10, 2003, the veteran's service-
connected diabetes mellitus required the use of insulin, oral 
hypoglycemic agents and a restricted diet.

2.  From December 10, 2003, the veteran's service-connected 
diabetes mellitus requires the use of insulin, oral 
hypoglycemic agents, a restricted diet, and regulation of 
activities and is manifested by diabetic nephropathy with 
proteinuria.


CONCLUSIONS OF LAW

1.  Prior to December 10, 2003, the criteria for an 
evaluation in excess of 20 percent for diabetes, mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 
7913 (2005).

2.  From December 10, 2003, the criteria for an evaluation in 
excess of 40 percent for diabetes, mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004);, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2001, November 2003, and December 2003 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, as well as 
requested that he send any additional evidence pertaining to 
his claim.

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the August 2002 
statement of the case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran here.  

The above referenced letters also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claim for an increased rating, 
no effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA treatment 
records, as well as VA examination reports.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
diabetes mellitus on January 12, 2001.  Therefore, the rating 
period for consideration on appeal begins January 12, 2000, 
one year prior to the date of receipt of the claim upon which 
the November 2001 rating decision was based.  38 C.F.R. 
§ 3.400(o)(2).

1.  Prior to December 10, 2003

During this period, the veteran's diabetes mellitus, type 2 
is currently assigned a 20 percent rating pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2005).  Under this 
Code, a 20 percent is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities.

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence of record, including 
treatment records and an October 2001 VA examination report, 
shows that the veteran is an insulin dependent diabetic, who 
reported that he experienced hypoglycemia about four times a 
week, had never been hospitalized for his diabetic condition, 
was on a 2000-2200 calorie ADA diet, and did not have any 
restricted duties.  Additionally, he indicated that he worked 
full time, drove his own vehicle, and was ADL (activities of 
daily living) independent.  Therefore, as there is no 
evidence that the veteran's diabetes requires restriction of 
activities, the Board concludes that his symptomology more 
closely approximates the criteria for the currently assigned 
20 percent evaluation.  

The Board observes that Note 1 of Diagnostic Code 7913 
provides that compensable complications of diabetes will be 
rated separately and that noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See, 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2005).  However, during the period on appeal, the evidence 
of record does not demonstrate that the veteran experienced 
any diagnosed complications of his diabetes mellitus.  In 
this regard, on examination in October 2001, the examiner 
reported that the veteran's neurologic, eye, skin, and feet 
examinations were normal, he did not have any bowel or 
bladder problems, and he did not have any complaint of loss 
of strength or other odd symptoms such as rectal itchiness.

Therefore, based on the above referenced medical findings of 
record, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 20 percent for 
diabetes mellitus, type 2 for the period prior to December 
10, 2003.

2.  From December 10, 2003

For the period from December 10, 2003, the RO has assigned 
the veteran's diabetes mellitus an evaluation of 40 percent, 
which as indicated above, is assigned when diabetes mellitus 
requires the used of insulin, a restricted diet, and 
regulation of activities.  The next higher, 60 percent rating 
is assigned when the condition requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

The Board, after a review of the evidence of record, finds 
that the veteran's diabetes mellitus is no more than 40 
percent disabling.  In this regard, on VA examination in 
December 2003, the veteran reported that he had not 
experienced any episodes of ketoacidosis, followed a 
restricted diet, and exercised (weight lifting and aerobic 
exercise) daily.  The veteran also reported that he 
experienced frequent hypoglycemic reactions.  In response to 
the veteran's report of frequent hypoglycemic reactions, the 
examiner reported that it would be prudent for the veteran to 
have some regulation of his activities at both work and home 
to minimize the risk of hypoglycemic events.  Thus, the Board 
finds that although the evidence of record demonstrates that 
the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities, and as 
discussed below, has resulting complications, there is no 
evidence that the veteran has experienced episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  Such symptomology is required to 
satisfy the criteria for the next highest, 60 percent 
evaluation.  Therefore, based on the above findings, the 
Board concludes that the veteran's current diabetes mellitus 
symptomology more nearly approximates the currently assigned 
40 percent evaluation.  Accordingly, an evaluation in excess 
of 40 percent for diabetes mellitus, type 2 is not warranted.

As noted above, compensable complications of diabetes will be 
rated separately and that noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See, 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2005).  In this case, the evidence of record demonstrates 
that the veteran has been diagnosed with diabetic nephropathy 
manifested by proteinuria as a complication of his service-
connected diabetes mellitus.  However,
 the competent evidence of record demonstrates that such 
condition is a noncompensable complication of the veteran's 
diabetes mellitus.  See 38 C.F.R. § 4.115a (2005).  In this 
regard, the December 2003 VA examination report reflects that 
the veteran's proteinuria was a laboratory finding and there 
is no evidence that such proteinuria resulted in any 
complications of the veteran's renal system.  As such, the 
Board finds that the veteran's diabetic nephropathy, 
manifested by proteinuria is a noncompensable complication of 
the veteran's diabetes mellitus, as contemplated by 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).

In conclusion, although the veteran asserts that his diabetes 
mellitus has increased in severity, the Board finds that the 
clinical findings of record are of greater probative value 
than the veteran's statements regarding the severity of his 
disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for diabetes mellitus, from December 10, 
2003.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).














ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, prior to December 10, 2003 is denied.

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, from December 10, 2003 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


